Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant's amendment which was filed on 11/22/2021 and has been entered. Claims 1, 8 and 15 have been amended. Claims 5, 7, 12, and 14, have been cancelled. No claims have been added. Claims 1-4, 6, 8-11, 13, and 15-20 are still pending in this application, with claim 1, 8 and 15 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-4, 6, 8-11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 2016/0196818) in view of Stoltze (US 2019/0313187) in further view of Christoph2 (US 2010/0189275).

Regarding claim 1, Christoph teaches A method for processing an audio signal in a vehicle (Christoph figure 2 and ¶0052 “a room, e.g., a motor vehicle cabin 200”), comprising: obtaining an audio signal by a microphone array (Christoph figure 4 and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of microphones 103 in the arrangement shown in FIG. 1”); performing echo cancellation on the audio signal (Christoph figures 3-4 and ¶0067 “The adaptive post filter 409 is operated to suppress potentially residual echoes present in the error signals”), to obtain a first processed signal (Christoph figures 4 and 8, “the output signals PF.sub.L(n, k), PF.sub.R(n, k) of the post filter 409 shown in FIG. 4”); and performing beamforming on the first processed signal (Christoph figures 8-9 and ¶0104, “beamformer 901”) according to sound zones in which microphones of the microphone array are located (Christoph figure 2, ¶0052 “loudspeaker-microphone combination 217-220” and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of microphones 103 in the arrangement shown in FIG. 1 (which may be the microphones of the loudspeaker microphone , to obtain a second processed signal (Christoph figures 8-9 and ¶0104, output of scaler 905), wherein the vehicle comprises at least two sound zones, each microphone of the microphone array is located in at least one sound zone (Christoph figure 2 and ¶0052 “loudspeaker-microphone combination 217-220,” the location of each of the combination of loudspeaker-microphones can be considered a sound zone), and performing the beamforming on the first processed signal according to the sound zones in which the microphones of the microphone array are located comprises performing the beamforming on the first processed signal (Christoph figures 8-9 and ¶0104, “beamformer 901”) based on the sound zone in which each microphone of the microphone array is located (Christoph figure 2, ¶0052 “loudspeaker-microphone combination 217-220” and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of microphones 103 in the arrangement shown in FIG. 1 (which may be the microphones of the loudspeaker microphone combinations 217-220 disposed in the headrests as shown in FIG. 2” and ¶0109 “positioned at the distance dMic”) , however does not explicitly teach performing the beamforming on the first processed signal based on differences between times when the microphones each receive the audio signal to determine the sound zone in which the sound source of the audio signal is located such that a signal of each microphone in the microphone array is weighted to enhance a signal of a specific sound zone and weaken signals of the other sound zones in obtaining the signal from the specific sound zone.

performing the beamforming on the first processed signal (Stoltze ¶0017, “beamforming function (BF) that operates to steer a microphone array beam to a direction of arrival of sound information”) based on differences between times when the microphones each receive the audio signal (Stoltze ¶0020, “The sound DOA at the front of the microphone array can be calculated using Equation 1 below, in which D1 is a known distance between the microphones 115A and 115C, (τ) a detected delay or difference in time of arrival of the sound between the microphones 115A and 115C”) to determine the sound zone in which the sound source of the audio signal is located (Stoltze ¶0018, “if the DOA of sound is within the field of interest”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Stoltze to improve the known method of Christoph to achieve the predictable result of focusing on the audio source of interest for enhanced audio quality.

Christoph2 teaches determine the sound zone in which the sound source of the audio signal is located (Christoph ¶0049-0050) such that a signal of each microphone in the microphone array is weighted (Christoph figure 1 and ¶0044, “The signal processing units include a plurality of signal processing units 9-12 for beamforming and suppressing noise (hereinafter "beamforming and noise suppression units"), and a plurality of signal-processing units 13 and 14 for detecting voice signals and weighting (i.e., amplifying or damping) voice signals”) to enhance a signal of a specific sound zone (Christoph figure 1 and ¶0044, “amplifying” and ¶0049, “the voice signal from the microphone pair 2 would be weighted greater (or stronger) than the voice signal from the microphone pair 1) and weaken signals (Christoph figure 1 and ¶0044, “damping”) of the other sound zones in obtaining the signal from the specific sound zone (Christoph figure 1 and ¶0044, “amplifying” and ¶0049, “the voice signal from the microphone pair 2 would be weighted greater (or stronger) than the voice signal from the microphone pair 1). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Christoph2 to improve the known audio processing of Christoph in view of Stoltze to achieve the predictable result of improving the signal to noise ratio (Christoph2 ¶0018).

Regarding claims 2, 9 and 16, Christoph in view of Stoltze in further view of Christoph2 teach performing noise reduction (Christoph figure 9 and ¶0110, “Wiener filter with a transfer function W(n,k), which carries out the greater portion of the noise reduction”), and signal amplification (Christoph2 figure 1 and ¶0044, “signal processing units 13 and 14 for detecting voice and weighting (i.e., amplifying or damping) voice signals”) on a second processed signal (Christoph2 figure 1, beamformed signal from units 9-12) to obtain a third processed signal (Christoph figure 9, output of filter 902); and sending the third processed signal to an on-board operation system of the vehicle, to control the vehicle in response to the third processed signal (Christoph figure 1 and ¶0130, “active system such as MIMO”).

Regarding claims 3, 10 and 18, Christoph in view of Stoltze in further view of Christoph2 teach setting the sound zones in which respective microphones of the microphone array is located, based on a topology of the microphone array (Christoph ¶0052 “speaker-microphone combination 217-220 with pairs of loudspeakers and a microphone in front of each loudspeaker may be integrated in the headrest” and ¶0131 “Any input signal can be fed into the MIMO system 1800 and each of these input signals can be assigned to its own sound zone. For example, the useful signal may be desired at all seating positions or only at the two front seating positions and the masking signal may only be intended for a single position, e.g., the front left seating position”).

Regarding claims 4, 11  and 20, Christoph in view of Stoltze in further view of Christoph2 teach wherein setting the sound zones in which respective microphones of the microphone array is located, based on the topology of the microphone array comprises at least one of: determining a first microphone as a microphone in common with the sound zones, setting a sound zone in which a second microphone is located to a first sound zone, and setting a sound zone in which a third microphone is located to a second zone, wherein the microphone array is a triangle comprising at least three microphones; and determining each microphone of the microphone array to be located in at least one sound zone, wherein the microphone array is a polygon with more than 3 sides (Christoph figure 2, the microphone array 217-220 form a polygon with 4 sides), a circle, or a matrix comprising a plurality of microphones.



Regarding claim 8, Christoph teaches A device for processing an audio signal in a vehicle (Christoph figure 2 and ¶0052 “a room, e.g., a motor vehicle cabin 200”), comprising: one or more processors; and a storage device configured for storing one or more programs (Christoph figure 1), wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: obtain an audio signal by a microphone array (Christoph figure 4 and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of microphones 103 in the arrangement shown in FIG. 1”); perform echo cancellation on the audio signal (Christoph figures 3-4 and ¶0067 “The adaptive post filter 409 is operated to suppress potentially residual echoes present in the error signals”), to obtain a first processed signal (Christoph figures 4 and 8, “the output signals PF.sub.L(n, k), PF.sub.R(n, k) of the post filter 409 shown in FIG. 4”); and perform beamforming on the first processed signal (Christoph figures 8-9 and ¶0104, “beamformer 901”)  according to sound zones in which microphones of the microphone array are located (Christoph figure 2, ¶0052 “loudspeaker-microphone combination 217-220” and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the , to obtain a second processed signal (Christoph figures 8-9 and ¶0104, output of scaler 905), wherein the vehicle comprises at least two sound zones, each microphone of the microphone array is located in at least one sound zone (Christoph figure 2 and ¶0052 “loudspeaker-microphone combination 217-220,” the location of each of the combination of loudspeaker-microphones can be considered a sound zone), and the performance of the beamforming on the first processed signal according to the sound zones in which the microphones of the microphone array are located comprises performing the beamforming on the first processed signal (Christoph figures 8-9 and ¶0104, “beamformer 901”)  based on the sound zone in which each microphone of the microphone array is located (Christoph figure 2, ¶0052 “loudspeaker-microphone combination 217-220” and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of microphones 103 in the arrangement shown in FIG. 1 (which may be the microphones of the loudspeaker microphone combinations 217-220 disposed in the headrests as shown in FIG. 2” and ¶0109 “positioned at the distance dMic”), however does not explicitly teach performing the beamforming on the first processed signal based on differences between times when the microphones each receive the audio signal to determine the sound zone in which the sound source of the audio signal is located such that a signal of each microphone in the microphone array is weighted to .

Stoltze teaches performing the beamforming on the first processed signal (Stoltze ¶0017, “beamforming function (BF) that operates to steer a microphone array beam to a direction of arrival of sound information”) based on differences between times when the microphones each receive the audio signal (Stoltze ¶0020, “The sound DOA at the front of the microphone array can be calculated using Equation 1 below, in which D1 is a known distance between the microphones 115A and 115C, (τ) a detected delay or difference in time of arrival of the sound between the microphones 115A and 115C”) to determine the sound zone in which the sound source of the audio signal is located (Stoltze ¶0018, “if the DOA of sound is within the field of interest”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Stoltze to improve the known method of Christoph to achieve the predictable result of focusing on the audio source of interest for enhanced audio quality.

Christoph2 teaches determine the sound zone in which the sound source of the audio signal is located (Christoph ¶0049-0050) such that a signal of each microphone in the microphone array is weighted (Christoph figure 1 and ¶0044, “The signal processing units include a plurality of signal processing units 9-12 for to enhance a signal of a specific sound zone (Christoph figure 1 and ¶0044, “amplifying” and ¶0049, “the voice signal from the microphone pair 2 would be weighted greater (or stronger) than the voice signal from the microphone pair 1) and weaken signals (Christoph figure 1 and ¶0044, “damping”) of the other sound zones in obtaining the signal from the specific sound zone (Christoph figure 1 and ¶0044, “amplifying” and ¶0049, “the voice signal from the microphone pair 2 would be weighted greater (or stronger) than the voice signal from the microphone pair 1). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Christoph2 to improve the known audio processing of Christoph in view of Stoltze to achieve the predictable result of improving the signal to noise ratio (Christoph2 ¶0018).

Regarding claim 15, Christoph teaches A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the program, when executed by a processor, causes a vehicle (Christoph figure 2 and ¶0052 “a room, e.g., a motor vehicle cabin 200”) to: obtain an audio signal by a microphone array (Christoph figure 4 and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of ; perform echo cancellation on the audio signal (Christoph figures 3-4 and ¶0067 “The adaptive post filter 409 is operated to suppress potentially residual echoes present in the error signals”), to obtain a first processed signal (Christoph figures 4 and 8, “the output signals PF.sub.L(n, k), PF.sub.R(n, k) of the post filter 409 shown in FIG. 4”); and perform beamforming on the first processed signal (Christoph figures 8-9 and ¶0104, “beamformer 901”) according to sound zones in which microphones of the microphone array are located (Christoph figure 2, ¶0052 “loudspeaker-microphone combination 217-220” and ¶0053 “The microphone signals Mic.sub.L(n) and Mic.sub.R(n) may be provided by microphones 103a and 103b of the multiplicity of microphones 103 in the arrangement shown in FIG. 1 (which may be the microphones of the loudspeaker microphone combinations 217-220 disposed in the headrests as shown in FIG. 2” and ¶0109 “positioned at the distance dMic”), to obtain a second processed signal (Christoph figures 8-9 and ¶0104, output of scaler 905), wherein the vehicle comprises at least two sound zones, and each microphone of the microphone array is located in at least one sound zone (Christoph figure 2 and ¶0052 “loudspeaker-microphone combination 217-220,” the location of each of the combination of loudspeaker-microphones can be considered a sound zone), and the performance of the beamforming on the first processed signal according to the sound zones in which the microphones of the microphone array are located comprises performing the beamforming on the first processed signal (Christoph figures 8-9 and ¶0104, “beamformer 901”) based on the sound zone in which each microphone of the microphone array is located (Christoph figure 2, ¶0052 

Stoltze teaches performing the beamforming on the first processed signal (Stoltze ¶0017, “beamforming function (BF) that operates to steer a microphone array beam to a direction of arrival of sound information”) based on differences between times when the microphones each receive the audio signal (Stoltze ¶0020, “The sound DOA at the front of the microphone array can be calculated using Equation 1 below, in which D1 is a known distance between the microphones 115A and 115C, (τ) a detected delay or difference in time of arrival of the sound between the microphones 115A and 115C”) to determine the sound zone in which the sound source of the audio signal is located (Stoltze ¶0018, “if the DOA of sound is within the field of interest”).



Christoph2 teaches determine the sound zone in which the sound source of the audio signal is located (Christoph ¶0049-0050) such that a signal of each microphone in the microphone array is weighted (Christoph figure 1 and ¶0044, “The signal processing units include a plurality of signal processing units 9-12 for beamforming and suppressing noise (hereinafter "beamforming and noise suppression units"), and a plurality of signal-processing units 13 and 14 for detecting voice signals and weighting (i.e., amplifying or damping) voice signals”) to enhance a signal of a specific sound zone (Christoph figure 1 and ¶0044, “amplifying” and ¶0049, “the voice signal from the microphone pair 2 would be weighted greater (or stronger) than the voice signal from the microphone pair 1) and weaken signals (Christoph figure 1 and ¶0044, “damping”) of the other sound zones in obtaining the signal from the specific sound zone (Christoph figure 1 and ¶0044, “amplifying” and ¶0049, “the voice signal from the microphone pair 2 would be weighted greater (or stronger) than the voice signal from the microphone pair 1). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Christoph2 to improve .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 2016/0196818) in view of Stoltze (US 2019/0313187) in further view of Christoph2 (US 2010/0189275) in further view of Goose (US 2006/0262935).

Regarding claim 19, Christoph in view of Stoltze in further view of Christoph2 teaches the microphone array is a triangle comprising at least three microphones (Christoph figure 2, the microphone array 217-220 form a polygon with 4 sides), however does not explicitly teach wherein, when executed, the program causes the vehicle further to, when setting the sound zones in which respective microphones of the microphone array is located: setting a sound zone in which a first microphone and a second microphone are located to a first sound zone; and setting a sound zone in which the first microphone and a third microphone are located to a second zone.

Goose teaches wherein, when executed, the program causes the vehicle further to, when setting the sound zones in which respective microphones of the microphone array is located: setting a sound zone in which a first microphone and a second microphone are located to a first sound zone; and setting a sound zone in which the first microphone and a third microphone are located to a second zone (Goose figure 10 and ¶0058, teaches using one microphone for multiple zones).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

 /NORMAN YU/ Primary Examiner, Art Unit 2652